SWIFT ENERGY COMPANY N E W S FOR IMMEDIATE RELEASE COMPANY CONTACT Paul Vincent Director – Finance & Investor Relations (281) 874-2700, (800) 777-2412 SWIFT ENERGY ANNOUNCES: THIRD QUARTER 2$9.4 MILLION, OR $0.24 PER DILUTED SHARE; THIRD QUARTER 2$61.7 MILLION, OR $1.62 PER DILUTED SHARE HOUSTON, November 4, 2010 – Swift Energy Company (NYSE: SFY) announced today earnings of $9.4 million for the third quarter of 2010, or $0.24 per diluted share, a 24% increase when compared to earnings of $7.6 million, or $0.21 per diluted share, in the third quarter of 2009. Adjusted cash flow (cash flow before working capital changes, a non-GAAP measure - see page 7 for reconciliation to the GAAP measure) for the third quarter 2010 increased 7% to $61.7 million, or $1.62 per diluted share, compared to $57.6 million, or $1.65 per diluted share, for the third quarter 2009. Swift Energy produced 2.07 million barrels of oil equivalent (“MMBoe”) during the third quarter of 2010, which is a 7% decrease compared to third quarter 2009 production of 2.22 MMBoe and a 2% increase from second quarter 2010 levels. Terry Swift, CEO of Swift Energy, commented, “During the third quarter, the limited availability of high pressure pumping services, combined with an overall increase in Eagle Ford drilling activity, has resulted in unexpected and uncontrollable service provider scheduling delays in South Texas, resulting in a significant backlog of industry wells awaiting fracture stimulation.As of the end of the third quarter, Swift had 12 horizontal wells awaiting fracture stimulation.Starting in the fourth quarter, Swift Energy began using our dedicated fracture stimulation equipment and services under the previously disclosed completion services agreement secured in the second quarter.This increased control of our completion activity in South Texas, has improved our stimulation performance from one horizontal well completion per month during the third quarter to over four horizontal wells completed in October.With our current level of drilling activity, we expect to have 9-12 horizontal wells awaiting fracture stimulation by the end of the year. This number of backlogged completions is above our original expectations and will result in lower full year production and lower year-end exit rate. “The uncertainties in high pressure pumping service scheduling and performance for much of 2010 have led us to reduce our forecasted year-end corporate daily production rate to 26,000 to 28,000 net barrels of oil equivalent per day (“Boe/d”).This new range represents a 15% - 24% increase from our third quarter average daily production rate of 22,500 Boe/d.These unexpected scheduling issues mean that approximately 525,000 barrels of oil equivalent (“Boe”) of production will be delayed beyond year-end. As a result, our full year 2010 production is expected to be 8.30 – 8.50 MMboe, which includes a 2% to 9% sequential increase in fourth quarter production over third quarter 2010 production levels.Our focus on liquids-rich opportunities will result in our production mix remaining approximately 60% liquids at year-end 2010.Based on our year to date drilling and appraisal program, we expect our year-end 2010 reserves to increase by 15% to 20% over last year’s year-end levels. “Despite these unexpected scheduling delays, Swift Energy remains focused on long term development of our South Texas properties. During the third quarter, in addition to securing three high power drilling rigs for our South Texas operations, we secured gathering and transportation agreements for natural gas that the Company will produce in Webb County, Texas. We also extended our $500 million credit facility for five years, with the borrowing base currently set at $300 million.” Revenues and Expenses Total revenues for the third quarter of 2010 increased 10% to $105.6 million from the $96.3 million generated in the third quarter of 2009, primarily due to higher commodity prices. Depreciation, depletion and amortization expense (“DD&A”) of $19.69 per barrel of oil equivalent (“Boe”) in the third quarter of 2010 increased from $18.48 per Boe of DD&A in the comparable period in 2009, due to a higher overall depletable full cost base.Lease operating expenses, before severance and ad valorem taxes, were $10.12 per Boe in the third quarter 2010, an increase of 21% compared to $8.34 per Boe in the third quarter of 2009.Lease operating expenses increased primarily as a result of higher workover projects and certain environmental clean-up costs.Severance and ad valorem taxes decreased to $5.23 per Boe from $5.27 per Boe in the comparable period due to changes in our product mix. General and administrative expenses increased to $4.21 per Boe during the third quarter of 2010 from $3.98 per Boe in the same period in 2009 due to an increase in office related costs and lower production levels.Interest expense increased to $3.99 per Boe in the third quarter of 2010 compared to $3.31 per Boe for the same period in 2009 due to higher rates associated with long-term debt. Production & Pricing Swift Energy’s third quarter 2010 production was 2.07 MMBoe (approximately 22,500 Boe/d), a decrease of 7% when compared to 2009 third quarter production of 2.22 MMBoe.Sequentially, production increased 2% from the 2.03 MMBoe (approximately 22,300 Boe/d) produced in the second quarter of 2010, as a result of our increased activity levels in South Texas. The Company realized an aggregate average price of $51.06 per Boe during the quarter, an increase of 16% from the $44.14 per Boe average price received in the third quarter of 2009.In the third quarter of 2010, average crude oil prices increased 12% to $76.39 per barrel from $68.15 per barrel realized in the same period in 2009.For the same periods, average natural gas prices were $3.87 per thousand cubic feet (“Mcf”), an increase of 36% from the $2.84 per Mcf average price realized a year earlier.Prices for natural gas liquids (“NGL”) averaged $39.88 per barrel in the third quarter for a 14% increase from third quarter 2009 NGL prices of $35.09 per barrel. Third Quarter Drilling Activity In the third quarter of 2010, Swift Energy drilled 17 operated development wells and also participated in two non-operated development wells.The Company also drilled one operated exploration well and participated in one non-operated exploration well. SWIFT/2 In the Company’s South Texas core area in McMullen County, 3 operated horizontal development wells were drilled to the Eagle Ford shale and 5 operated horizontal development wells were drilled to the Olmos sand (one of which will be completed as a water source well after encountering mechanical difficulties).Two non-operated horizontal development wells were drilled by a joint venture partner to the Eagle Ford shale, and 5 operated vertical development wells were drilled to the Olmos sand.In LaSalle County, one operated horizontal exploration well was drilled to the Eagle Ford Shale. In Swift Energy’s Southeast Louisiana core area, 4 development wells were drilled in the Lake Washington field.3 of 4 have been completed, with one plugged and abandoned. In the Burr Ferry field, in the Company’s Central Louisiana/East Texas core area, one non-operated exploration well was drilled by our joint venture partner to the Austin Chalk formation. Swift Energy currently has 4 operated rigs and one non-operated rig drilling in its South Texas core area.One operated rig and one non-operated rig are currently drilling in its Central Louisiana/East Texas core area. Operations Update: South Texas - Eagle Ford Operations During the third quarter, the Company drilled the Quintanilla Me-You 1-H, PCQ 2-H and the PCQ 3-H in McMullen County to the Eagle Ford shale formation in the Company’s South Texas core area.The Company completed testing of three horizontal Eagle Ford oil wells at an average rate of approximately 750 Boe/day per well. A 12-stage fracture stimulation was performed on the Quintanilla Me-You 1-H.This well’s initial production rate was 494 barrels of oil per day (“Bbls/d”) and 1.3 million cubic feet of gas per day (“MMcf/d”) with flowing casing pressure of 2,100 psi on an 18/64” choke.The PCQ 2-H and PCQ 3-H wells are waiting on completion operations before they can be produced. The Discher 1-H and the PCQ 4-H wells (drilled earlier in the year) were completed during the third quarter.A-14 stage fracture stimulation was performed on The Discher 1-H.This well’s initial production rate was 448 Bbls/d and 1.6 MMcf/d with flowing casing pressure of 3,275 psi on a 12/64” choke.The PCQ 4-H was completed with a 13-stage fracture stimulation. This well’s initial production rate was 528 Bbls/d and 1.9 MMcf/d with flowing casing pressure of 4,903 psi on a 14/64” choke. The Carden 1-H, an exploration well, was drilled to test the Eagle Ford shale formation on Swift Energy acreage in LaSalle County during the third quarter.A 14-stage completion was performed on this well, which is in the process of flowing back and being brought on line. The Company is currently drilling three operated horizontal wells targeting the Eagle Ford shale, one in McMullen County and two in Webb County. Also in McMullen County, the Company’s joint venture partner drilled the Whitehurst JV 1-H and Bracken JV 6-H wells.These wells are waiting on fracture stimulation operations.The Bracken JV 3-H, a well drilled earlier in the year, was completed during the quarter with a 10-stage fracture stimulation.This well’s initial production rate was 5.8 MMcf/d with flowing casing pressure of 5,753 psi on a 16/64” choke.Another well, the Bracken JV 2-H is currently being fracture stimulated and will be online in the fourth quarter.One non-operated rig is currently drilling in this area and will be active for the remainder of 2010. SWIFT/3 South Texas - Olmos Operations Swift Energy drilled the AFP 3-H, the SBR 1-H, the AFP 4-H and the Whitehurst 1-H wells in the Olmos formation in McMullen County during the third quarter.All of these wells are waiting on fracture stimulation operations. During the third quarter, 5 vertical wells targeting oil in the Olmos formation in the northern portion of AWP were drilled.At the end of the third quarter, three of these wells were completed and waiting to be put on production.The initial production rate of the most recently completed well during the fourth quarter, the SMR 7, was 318 Bbls/d and 0.8 MMcf/d with flowing tubing pressure of 1,900 psi on a 12/64” choke.This 2010 vertical drilling program was concluded after a 6th well was drilled early in the fourth quarter. Southeast Louisiana In its Southeast Louisiana core area at the Lake Washington field, the Company completed 3 of 4 wells drilled.The CM #413 was drilled to a measured depth of 2,922 feet and encountered 48 feet of true vertical net pay.This well has averaged approximately 270 gross Bbls/d of oil over the past thirty days.The SL 17266 #25 was drilled to a measured depth of 5,037 feet and encountered 246 feet of true vertical net pay.This well has averaged approximately 100 gross Bbls/d of oil over the past thirty days. The CM #414 was drilled to a measured depth of 1,622 feet and encountered 90 feet of true vertical pay.This well was recently completed and will be tested following a facility upgrade. Also during the quarter at the Lake Washington field, six sliding sleeve changes were performed during the quarter resulting in an average production increase of 277 gross barrels of oil equivalent per day per operation. East Texas/Central Louisiana In the Company’s East Texas/Central Louisiana core area, a non-operated well targeting the Austin Chalk was drilled and completed in the South Burr Ferry field.Initial production test rates of this well were 13 Mmcf/d and 1,000 Bbls/d of gross production.Swift Energy has a 50% working interest in this well, which will be produced to sales upon completion of a saltwater disposal well.A second well in this area has been drilled and will be completed during the fourth quarter. Price Risk Management Swift Energy has purchased natural gas floors that will cover approximately 520,000 MMBtu’s of January 2011 natural gas production at an average NYMEX strike price of $3.87 per MMBtu.On an ongoing basis, details of Swift Energy’s complete price risk management activities can be found on the Company’s website (www.swiftenergy.com). Earnings Conference Call Swift Energy will conduct a live conference call today, Thursday, November 4, at 9:00 a.m. CDT to discuss third quarter 2010 financial results.To participate in this conference call, dial 973-339-3086 five to ten minutes before the scheduled start time and indicate your intention to participate in the Swift Energy conference call. A digital replay of the call will be available later on November 4 until November 11, by dialing 706-645-9291 and using Conference ID #14126229.Additionally, the conference call will be available over the Internet by accessing the Company’s website at www.swiftenergy.com and by clicking on the event hyperlink.This webcast will be available online and archived at the Company’s website. This press release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.The opinions, forecasts, projections, guidance or other statements other than statements of historical fact, are forward-looking statements.These statements are based upon assumptions that are subject to change and to risks, especially the uncertainty and costs of finding, replacing, developing and acquiring reserves, availability and cost of capital, labor, services, supplies and facility capacity, hurricanes or tropical storms disrupting operations, and, volatility in oil or gas prices, uncertainty and costs of finding, replacing, developing or SWIFT/4 acquiring reserves, and disruption of operations.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to have been correct.Certain risks and uncertainties inherent in the Company’s business are set forth in the filings of the Company with the Securities and Exchange Commission.Estimates of future financial or operating performance provided by the Company are based on existing market conditions and engineering and geologic information available at this time.Actual financial and operating performance may be higher or lower.Future performance is dependent upon oil and gas prices, exploratory and development drilling results, engineering and geologic information and changes in market conditions. SWIFT/5 SWIFT ENERGY COMPANY SUMMARY FINANCIAL INFORMATION (1) FROM CONTINUING OPERATIONS (Unaudited) (In Thousands Except Per Share and Price Amounts) Three Months Ended September 30, Nine Months Ended September 30, Percent Change Percent Change Revenues: Oil & Gas Sales $ $ 8 % $ $ 25 % Other ) ) NM ) NM Total Revenue $ $ 10 % $ 322, 392 $ 26 % Income (Loss) From Continuing Operations $ $ 24 % $ $ ) 167 % Basic EPS – Continuing Operations $ $ 14 % $ $ ) 157 % Diluted EPS – Continuing Operations $ $ 14 % $ $ ) 156 % Net Cash Provided By Operating Activities – Continuing Operations $ $ 3 % $ $ 33 % Net Cash Provided By Operating Activities, Per Diluted Share – Continuing Operations $ $ (5 ) % $ $ 13 % Cash Flow Before Working Capital Changes(2) (non-GAAP measure) – Continuing Operations $ $ 7 % $ $ 31 % Cash Flow Before Working Capital Changes, Per Diluted Share – Continuing Operations $ $ (2 ) % $ $ 11 % Weighted Average Shares Outstanding (Basic) (9 ) % ) % Weighted Average Shares Outstanding (Diluted) (9 ) % ) % EBITDA (non-GAAP measure) $ $ 14 % $ $ 42 % Production (MBoe) – Continuing Operations (7 ) % ) % Realized Price ($/Boe) – Continuing Operations $ $ 16 % $ $ 39 % The production, revenue, expense, cash flow and income information reported are the results of continuing operations of Swift Energy. See reconciliation on page 7.Management believes that the non-GAAP measures EBITDA and cash flow before working capital changes are useful information to investors because they are widely used by professional research analysts in the valuation, comparison, rating and investment recommendations of companies within the oil and gas exploration and production industry.Many investors use the published research of these analysts in making their investment decisions. SWIFT/6 Reconciliation of GAAP (a) to non-GAAP Measures (Unaudited) (In Thousands) Three Months Ended September 30, 2010 September 30, 2009 INCOME TO EBITDA RECONCILIATIONS: Income from Continuing Operations $ $ 24 % Provision for Income Taxes Interest Expense, Net Depreciation, Depletion & Amortization & ARO (b) EBITDA $ $ 14 % Nine Months Ended September 30, 2010 September 30, 2009 INCOME TO EBITDA RECONCILIATIONS: Income (Loss) from Continuing Operations $ $ NM Provision (Benefit) for Income Taxes Interest Expense, Net Depreciation, Depletion & Amortization & ARO (b) Write-Down of Oil and Gas Properties EBITDA $ $ 42 % Three Months Ended September 30, 2010 September 30, 2009 CASH FLOW RECONCILIATIONS: Net Cash Provided by Operating Activities – Continuing Operations $ $ 3 % Increases and Decreases In: Accounts Receivable Accounts Payable and Accrued Liabilities Income Taxes Payable 52 Accrued Interest Cash Flow Before Working Capital Changes – Continuing Operations $ $ 7 % Nine Months Ended September 30, 2010 September 30, 2009 CASH FLOW RECONCILIATIONS: Net Cash Provided by Operating Activities – Continuing Operations $ $ 33 % Increases and Decreases In: Accounts Receivable Accounts Payable and Accrued Liabilities Income Taxes Payable 38 Accrued Interest Cash Flow Before Working Capital Changes – Continuing Operations $ $ 31 % (a) GAAP—Generally Accepted Accounting Principles (b) Includes accretion of asset retirement obligation Note: Items may not total due to rounding SWIFT/7 SWIFT ENERGY COMPANY SUMMARY BALANCE SHEET INFORMATION (Unaudited) (In Thousands) As of September 30, 2010 As of December 31, 2009 Assets: Current Assets: Cash and Cash Equivalents $ $ Other Current Assets Current Assets Held for Sale Total Current Assets Oil and Gas Properties Other Fixed Assets Less-Accumulated DD&A ) ) Other Assets $ $ Liabilities: Current Liabilities $ $ Long-Term Debt Deferred Income Taxes Asset Retirement Obligation Other Long-term Liabilities Stockholders’ Equity $ $ Note: Items may not total due to rounding SWIFT/8 SWIFT ENERGY COMPANY SUMMARY INCOME STATEMENT INFORMATION (Unaudited) (In Thousands Except Per Boe Amounts) Three Months Ended Nine Months Ended Sept. 30, 2010 Per Boe Sept. 30, 2010 Per Boe Revenues: Oil & Gas Sales $ Other Revenue ) ) Costs and Expenses: General and Administrative, net Depreciation, Depletion & Amortization Accretion of Asset Retirement Obligation (ARO) Lease Operating Costs Severance & Other Taxes Interest Expense, Net Total Costs & Expenses $ Income from Continuing Operations Before Income Taxes Provision for Income Taxes Income from Continuing Operations $ Loss from Discontinued Operations, Net of Taxes ) NM ) NM Net Income $ NM $ NM Additional Information: Total Capital Expenditures $ $ Capitalized Geological & Geophysical $ $ Capitalized Interest Expense $ $ Deferred Income Tax $ $ Note: Items may not total due to rounding SWIFT/9 SWIFT ENERGY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) (In Thousands) Nine Months Ended September 30, 2010 September 30, 2009 Cash Flows From Operating Activities: Net Income (Loss) $ $ ) Plus Loss From Discontinued Operations, Net of Taxes Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities - Depreciation, Depletion, and Amortization Write-down of Oil and Gas Properties Accretion of Asset Retirement Obligation (ARO) Deferred Income Taxes ) Stock Based Compensation Expense Other Change in Assets and Liabilities - Decrease in Accounts Receivable Decrease in Accounts Payable and Accrued Liabilities ) ) Decrease in Income Taxes Payable ) ) Increase in Accrued Interest Cash Provided by Operating Activities – Continuing Operations Cash (Used in) Operating Activities – Discontinued Operations ) ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities: Additions to Property and Equipment ) ) Proceeds from the Sale of Property and Equipment Cash Used in Investing Activities – Continuing Operations ) ) Cash Provided by Investing Activities – Discontinued Operations Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Net Payments of Bank Borrowings ) Net Proceeds From Issuance of Common Stock Purchase of Treasury Shares ) ) Payments of Debt Issuance Costs ) Cash Provided by (Used in) Financing Activities – Continuing Operations ) Cash Provided by Financing Activities – Discontinued Operations Net Cash Provided by (Used in) Financing Activities ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at the Beginning of the Period Cash and Cash Equivalents at the End of the Period $ $ SWIFT/10 SWIFT ENERGY COMPANY OPERATIONAL INFORMATION QUARTERLY COMPARISON SEQUENTIAL & YEAR-OVER-YEAR (Unaudited) Three Months Ended Three Months Ended Sept. 30, June 30, Percent Change Sept. 30, Percent Change Production : Oil & Natural Gas Equivalent (MBoe) 2 % (7 ) % Natural Gas (Bcf) 5 % (6 ) % Crude Oil (MBbl) 3 % (7 ) % NGL (MBbl) (8
